Title: From John Adams to Alden Bradford, 26 October 1821
From: Adams, John
To: Bradford, Alden



dear Sir
Montezillo October 26th. 1821

Your kind letter of the 24th. has exerted a thousand conjectures in my Mind, and as many questions.—Where was the paper enclosed found—To whom was it addressed, by whom was it written—I have no recollection, of having seen it in print, or read it in Manuscript—Apparently it was written by some person who had been conversant in law, and history—though some ideas in it, might have been borrowed from some of Mr Otis’s former writings—It could not have been his composition, for he at that time was too much dissipated—
Josiah Quincy I think was absent in England—The only plausible conjecture that occures to me is, that it was composed by Governor Bodwion, And Samuel Dexter; Father of the late great orator—For Bodwin was the Son of a Huguenot, and Dexter I think married a Huguenot—The luminous history of the Edict of Nantze and its revocation, indicates a French Protestant Origin—It was probably a letter from those two Gentlemen, or one of them to another Member of the Council; who differed from them in opinion, in the Council, concerning the governors Speech—Or it might be originaly a draft of a project of an answer to the Governors Speech, which was not adopted by the Council.—It is not at all in the Character of Governor Adams’s writings—I am not at all apprehensive that you will publish these wild conjectures—And should not have been, if you had not expressed your sentiments of this indiscreet custom; which I disapprove, as you do—
Bust since Gentlemen are disposed to trifle with, me, I am willing to say, “vive la Bagatelle” And trifle with them in return—I get some valuable Books, and some curious Pamphlets by the sport; which I should otherwise never see—I return you the Manuscript, but should be very glad to know more about it—I am Sir your obliged / humble Servant 
J A
P.S. The Manuscript is so able a State paper, and bears the marks of so well exercised and disciplined a pen—that it ought to be printed and preserved among the most precious monuments of that period; And the public respectfully requested to compare the hand writing with that of the most celebrated and litterary Characters of that time.—
I forgot to suggest the Name of Dr Winthrope who was one of the Council, and who possessed information and powers of reasoning, equal to the work—that gentlemans fame was not proportioned to his merit—I can scarcely think Dr Cooper equal to it—Mayhew and Thatcher who were quite equal to it in their time; where dead long before.—
J A

